Citation Nr: 1438539	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  04-30 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ear hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to March 1969.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of March 2003 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the March 2003 rating decision, the RO declined to reopen a claim for service connection for a left ear hearing loss disability on the basis that new and material evidence had not been received.  In the December 2009 rating decision, the RO declined to reopen a claim for service connection for a right ear hearing loss disability on the basis that new and material evidence had not been received.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 1980 rating decision, the RO confirmed and continued the previous denial of service connection for a left ear hearing loss disability. 

2.  Evidence received since the October 1980 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left ear hearing loss disability.

3.  The Veteran's left ear hearing loss clearly and unmistakably existed prior to his period of active service, and was likely aggravated by his active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a left ear hearing loss disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Service connection for a left ear hearing loss disability is met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to reopen and grant the claim for service connection for a left ear hearing loss disability; the Board finds that all notification and development actions needed to fairly adjudicate these claims has been accomplished.

I.  New and Material Evidence

      Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in February 2010.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 2007 denial of service connection for a sleep apnea disability.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

In a January 1971 rating decision, the RO, in part, denied the Veteran's claim of entitlement to service connection for a hearing loss disability on the basis that the hearing loss on the discharge examination represented the natural progress of the Veteran's preexisting hearing loss disability.  The Veteran did not appeal the January 1971 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim in May 1980.  In an October 1980 rating decision, the RO confirmed and continued the denial of service connection for a hearing loss disability as no new evidence had been submitted to change the previous denial.  The Veteran filed a Notice of Disagreement (NOD) with this decision and a statement of the case (SOC) was issued by the RO in June 1983.  The Veteran however did not perfect an appeal as to this issue and it became final.

The Veteran again sought to reopen his claim in December 2002.  Evidence received since the most recent final decision in October 1980 includes the report of a June 2005 VA examination in which the audiologist opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus disabilities were caused by noise exposure in the military.  The examiner further explained that the etiology of the Veteran's hearing loss was the same as his service-connected bilateral tinnitus.

The prior denial of service connection for a left ear hearing loss disability was based on a lack of evidence of a link between the disability and the Veteran's service as it was previously determined that the current hearing loss was a result of the natural progression of the Veteran's preexisting hearing loss.  The June 2005 VA examiner's opinion specifically related the Veteran's hearing loss disability to his military service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left ear hearing loss disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Service Connection

      Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). However, the November 1965 in-service hearing evaluation discussed below appears to have been conducted using the ASA standards. Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

      Factual Background and Analysis

The Veteran contends that his current left ear hearing loss disability is the result of his in-service noise exposure during his time in Vietnam.

Audiometric testing at the Veteran's entrance examination in November 1965 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
55(70)
55(65)
60(70)
/
45(50)


A January 1968 service treatment record indicated that the Veteran had total deafness of his left ear which was a result of mumps during his childhood.

An April 1968 service treatment record noted that the Veteran presented with complaints of ringing in his ears, loss of hearing and dizziness.  Multiple service treatment records also indicate that the Veteran indicated that he had total deafness of the left ear.

Audiometric testing at the Veteran's separation examination in February 1969 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
60
75
70
/
90

Additionally, the March 1969 Report of Medical History for the Veteran's separation examination noted hearing loss in the left ear.

The Veteran underwent a VA examination in June 2005.  The Veteran reported noise exposure in Vietnam due to rapid fire machine guns.  The diagnosis was profound hearing loss of the left ear.  The examiner concluded that it was at least as likely as not that the Veteran's hearing loss and tinnitus were caused by noise exposure in the military.  The etiology of the bilateral tinnitus was due to the same cause as the hearing loss.

The Veteran underwent a VA examination in May 2011.  The diagnosis was profound hearing loss of the left ear.  The examiner did not comment on the etiology of the hearing loss but opined that it was at least as likely as not that the Veteran's tinnitus was associated with his military noise exposure to include grenades, machine guns, artillery and live tire exercises without ear protection.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a left ear hearing loss disability is warranted. 

Notably, noise exposure is conceded in this case due to the Veteran's service in Vietnam.  Moreover, the Veteran's in-service noise exposure was sufficient to result in chronic tinnitus.  

The evidence certainly reveals that the Veteran's had hearing loss of his left ear which began prior to service as illustrated by the audiogram on his November 1965 entrance examination.  Thus, the presumption of soundness at entry with respect to hearing loss does not attach.  The Veteran clearly and unmistakably had a pre-existing hearing loss prior to his active service.  In other words, in view of the fact that the Veteran's pre-existing left ear hearing loss was known upon entry into active duty, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003. 

The next prong of the Wagner test is to show by clear and unmistakable evidence that the disability was not aggravated during service.  Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disability is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this instance, the June 2005 VA examiner opined it was at least as likely as not that the Veteran's hearing loss and tinnitus were caused by noise exposure in the military.  Significantly, the June 2005 VA examiner did not specifically address whether the Veteran's preexisting left ear hearing loss disability was aggravated by service.  Rather, the examiner merely indicated that the current hearing loss was caused by his military noise exposure and had the same etiology as his tinnitus.  The Board notes that service connection for tinnitus was granted in a July 2005 rating decision.

While the June 2005 VA examiner did not specifically opine as to whether this aggravation was permanent, the burden to show no aggravation of a pre-existing disease or disability during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131.  A lack of aggravation must be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096.

What is clear in this case is that the Veteran had a left ear hearing loss disability which existed prior to his entrance into active service.  The Veteran had conceded in-service noise exposure and his service treatment records demonstrate a worsening of his hearing in the left ear when comparing his November 1965 separation examination to the February 1969 audiogram associated with his separation examination particularly at 4000 Hertz.

Significantly, there is no contrary medical opinion of record which indicates that the Veteran's left ear hearing loss disability was at least as likely as not the result of natural progression of a preexisting condition.  Therefore, the Board concludes that the evidence supportive of the claim is at least in equipoise with that against the claim.  

While VA may undergo additional development in an effort to further clarify the issue, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); see also Douglas v. Shinseki, 23Vet. App. 19, 24 (2009) (precluding VA from obtaining evidence to rebut a presumption would render meaningless the statutory mandate that a presumption may be rebuttable with affirmative evidence to the contrary).

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for a left ear hearing loss disability, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ear hearing loss disability, is reopened. 

Entitlement to service connection for a left ear hearing loss disability is granted.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in a December 2009 rating decision, the RO declined to reopen a claim for service connection for a right ear hearing loss disability on the basis that new and material evidence had not been received.  In an August 2010 letter, the Veteran indicated that he continued to receive treatment for his right ear hearing loss disability which the Board construes as an indication that he disagreed with the finding of the December 2009 rating decision.

While the Veteran expressed disagreement with the December 2009 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to service connection for a right ear hearing loss disability remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the Veteran addressing the matter of whether new and material evidence has been submitted to reopen a claim for service connection for a right ear hearing loss disability, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


